DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17, 16 been renumbered 16, 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the gateway" in line 1, “the IoT terminals” in line 4. There are insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the server communication components”, “the server” in line 1-2, There are insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the IoT terminal” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the group” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the surrounding environment” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the electric quantity information” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the IoT terminals” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first IoT terminal” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoppmeier ( US 20170374490 A1) in view of Jensen ( US 10264122 B1).
Regarding claim 1, Schoppmeier discloses:
A device (Fig 1, Gateway 110) comprising: 
a plurality of server communication components supporting different respective network protocols ( Fig 2, [0026], [0037], IoT server components 218-220, IoT protocol component 114), each server communication component configured to establish network connection with a corresponding server using the respective network protocol ( server components 218-220 can be configured to selectively receive or transmit signals to the client devices 102-106 respectively in response to translated protocols parameters and according to one or more IoT protocols); and 
a processing component communicatively coupled to each of the server communications components ( [0037], gateway device 110 can include a processor) and configured to: 
identify at least two selected server communication components from the plurality of server communication components ( Fig 3, [0037], IoT server components 218-220), 
establish at least two network connections using the selected server communication components ( Fig 4, [0042]-[0043], communications can be transmitted and received via the communication component 302 through each server components 218-220), 

and transmit a portion of the IoT data to a server through the at least two server communication components ( Fig 1-2, [0036]-[0038], communications back and forth between different client devices 102-106 and the network 122 for further communication to servers 124).
cache the IoT data in a shared protocol stack storage ( Fig 3-4, [0035], [0051], [0070], data stored in a data store 108, which would be associated with protocol stacks 402 and 404), the portion of the IoT data stored in the shared protocol stack storage ( Fig 3-4, [0035], [0051], [0070], data stored in a data store 108, which would be associated with protocol stacks 402 and 404),
Schoppmeier does not explicitly disclose:
a queue storage, transmit data stored in queue to server.
However, the teaching of a queue storage, transmit data stored in queue to server is well known in the art as evidenced by Jensen.
Jensen discloses:
a queue storage ( Fig 2, Col 7, line 44-49, a memory local to the gateway device 130 for storage of call event data, such as a queue of data messages), transmit data stored in queue to server (Fig 4, Col 13, lines 25-47, gateway device transmits event data to the CAD system, CAD server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jensen as mentioned above as a modification to Schoppmeier, such that the combination would allow to use a queue, in order to store data transmitted to the gateway device, and retrieve the data from the queue, and transmit the data to a server.
Regarding claim 2,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 1 as outlined above.
the gateway further comprising a plurality of terminal communication components configured to establish network connections with the plurality of IoT terminals based on a respective corresponding network protocol ( Schoppmeier, Fig 3, [0038], [0043], The WLAN 216 can operate to enable access to the home network and client devices 102-106); and the receiving IoT data from the plurality of IoT terminals comprising performing IoT data communication with the IoT terminals through the terminal communication components ( Schoppmeier, Fig 3, Fig 5, [0036]-[0038], [0042]-[0043], [0054], gateway device 110 can be selectively receive or transmit signals to the client devices 102-106 respectively).
Regarding claim 3,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 2 as outlined above.
the processing component further configured to receive first IoT data through a first terminal communication component connected to the first IoT terminal, and control the server communication components to send the first IoT data to the corresponding server ( Schoppmeier, Fig 3, [0037], [0042], Z-Wave/IoT protocol corresponding to client device 104, receiving signal from client device 104, e.g).
Regarding claim 4,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 3 as outlined above.
the processing component further configured to receive, through the server communication components, second IoT data sent by the server, and control the first terminal communication component connected to the first IoT terminal to send the second IoT data to the first IoT terminal ( Schoppmeier, Fig 3, [0038], [0040], receive and control updated data specifically from one or more different manufacturers or manufacturer servers 124).
Regarding claim 5,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 2 as outlined above.
the server communication components including at least one Narrow Band IoT (NB-IoT) communication component, and a terminal communication component connected to the first IoT terminal comprises a ultra-long-range low-power data transmission network (LoRa) communication component ( Schoppmeier, [0021], [0053, [0064], LoRa supported, IoT, narrow band) , 
wherein the processing component is configured to perform protocol conversion on a communication protocol of the IoT data transmitted between the terminal communication component and the server communication components are configured to perform protocol conversion on a communication protocol of IoT data transmitted between the NB-IoT communication component and the LoRa communication component ( Schoppmeier, Fig 3, [0045], [0049], IoT protocol translator component 114 operates to translate among different protocols having been standardized).
Regarding claim 6,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 2 as outlined above.
further comprising a near-field communication (NFC) component connected to the processing component and configured to store networking information of a terminal communication component and ( Schoppmeier, Fig 3, [0021]-[0021], communication related parameters in store 108), after an interconnection request for the terminal communication component sent by any IoT terminal within a preset distance is received, send networking information of the terminal communication component to the an IoT terminal ( Schoppmeier, [0029], [0040], data parameters are updated and communicated to client devices).
Regarding claim 7,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 2 as outlined above.
the terminal communication component comprising a communication component selected from the group consisting of a wireless fidelity (Wi-Fi) communication component, a Bluetooth communication component, a LoRa communication component, and a local area network (LAN) communication component ( Schoppmeier, [0021], [0064], LoRa, WIFI, Bluetooth, LAN protocols supported).
Regarding claim 8,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 2 as outlined above.
further comprising a display component connected to the processing component, wherein the processing component is further configured to acquire working state information of each IoT terminal through the terminal communication components ( Schoppmeier, [0029], protocol data (e.g., a parameter, semantic or related data) as status data with a specified format for status data (or sensory status data) as well as related semantics--what kind of status data parameter), and control the display component to display the working state information ( Schoppmeier, [0056], display interface).
Regarding claim 9,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 1 as outlined above.
the plurality of server communication components further configured to establish network connections with a plurality of IoT terminals based on corresponding network protocols ( Schoppmeier, Fig 4, [0042]-[0043], communications can be transmitted and received via the communication component 302 through each server components 218-220), wherein the processing component is further configured to perform IoT data communication with at least one IoT terminal through the server communication components ( Schoppmeier, Fig 4, [0042]-[0043], communications can be transmitted and received via the communication component 302 through each server components 218-220).
Regarding claim 11,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 1 as outlined above.
the plurality of server communication components including a communication component selected from the group consisting of a wide area network (WAN) communication component, a LoRa communication component, a mobile communication and short message server (SMS) communication component, and an NB-IoT communication component ( Schoppmeier, Fig 3, [0021], [0037], [0042], IoT server components 218-220, LoRa, ongoing protocols or future protocols etc ).
Regarding claim 14,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 1 as outlined above.
further comprising at least one sensing component configured to collect environmental information in the surrounding environment ( Schoppmeier, [0018], client devices 102-104 can comprise different kinds of devices e.g sensors for detection of sensor data or status data related to the environment or a physical property).
Regarding claim 15,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 1 as outlined above.
further comprising a battery component configured to supply power to the processing component ( Schoppmeier, [0019], client device 104 can be any energy consuming device e.g., battery).

Claims 17-19 are the method claims corresponding to apparatus claims 1-3 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-3 respectively above.

Regarding claim 16,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 17 as outlined above.
further comprising a battery management component connected to the processing component and the battery component configured to acquire electric quantity information of the battery component, and perform charge and discharge management of the battery component based on the electric quantity information ( Schoppmeier, [0019], [0061], client device 104 can be any energy consuming device e.g., battery, a power level would be controlled, a rechargeable power mechanism supported).

Claim 20 is the medium claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Claims 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schoppmeier ( US 20170374490 A1) in view of Jensen ( US 10264122 B1) and SABELLA ( US 20180183855 A1).
Regarding claim 10,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 1 as outlined above.
Schoppmeier as modified by Jensen does not explicitly disclose:
the plurality of server communication components including a self- organizing network communication component configured to establish a network connection with a self-organizing network base station based on a self-organizing network protocol, wherein the processing component is further configured to select the self-organizing network communication component, and perform IoT data communication with the self-organizing network base station through the self-organizing network communication component.
SABELLA discloses:
the plurality of server communication components including a self- organizing network communication component configured to establish a network connection with a self-organizing network base station based on a self-organizing network protocol, wherein the processing component is further configured to select the self-organizing network communication component, and perform IoT data communication with the self-organizing network base station through the self-organizing network communication component ([0168], location/position related tasks with network management and optimization such as self-organizing network (SON) functionality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SABELLA as mentioned above as a modification to Schoppmeier ( modified by Jensen), such that the combination would allow to use self-organizing network (SON) functionality, in order to do network management and optimization with service location/positioning mechanisms.
Regarding claim 12,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 1 as outlined above.
Schoppmeier as modified by Jensen does not explicitly disclose:
further comprising a real-time clock (RTC) component connected to the processing component configured to provide time information for the processing component.
SABELLA discloses:
further comprising a real-time clock (RTC) component connected to the processing component configured to provide time information for the processing component ( Fig 6, [0096]-[0097], [0168], RTC would be included with an infrastructure equipment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SABELLA as mentioned above as a modification to Schoppmeier ( modified by Jensen), such that the combination would allow to use RTC, in order to provide real-time network service e.g measurement.
Regarding claim 13,  Schoppmeier as modified by Jensen discloses all the features with respect to parent claim 1 as outlined above.
Schoppmeier as modified by Jensen does not explicitly disclose:
further comprising a positioning component configured to receive a positioning instruction sent by the processing component, collect current location information based on the positioning instruction, and send the current location information to the processing component, wherein the processing component is configured to control the positioning component to collect current location information, and send the current location information to the server through the at least two server communication components.
SABELLA discloses:
further comprising a positioning component configured to receive a positioning instruction sent by the processing component, collect current location information based on the positioning instruction, and send the current location information to the processing component ( [0168]-[0169], real-time network measurement(s) based tracking an active UE 101 using geo-location algorithms), 
wherein the processing component is configured to control the positioning component to collect current location information, and send the current location information to the server through the at least two server communication components ( [0079], [0168]-[0169], location information provided, network measurements may include location/position related tasks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SABELLA as mentioned above as a modification to Schoppmeier ( modified by Jensen), such that the combination would allow to apply location and/or position determination tasks, in order to provide network measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461